Citation Nr: 1813094	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  13-28 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a back disorder.

8.  Entitlement to service connection for a right ankle disorder.

9.  Entitlement to service connection for a right leg disorder other than a knee or ankle disorder, to include as secondary to a back disorder.

10.  Entitlement to service connection for a left leg disorder other than a knee or ankle disorder, to include as secondary to a back disorder.

11.  Entitlement to service connection for residuals of a head injury, to include a headache disorder.

12.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder other than PTSD, a mood disorder due to a general medical condition, and substance-related disorders, to include as secondary to a service-connected disability.

13.  Entitlement to a total rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to June 1976.  He also had additional service in the Army Reserves after his discharge from active duty.

These matters come to the Board of Veterans' Appeals from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a Decision Review Officer hearing held in June 2013 and a Travel Board hearing held in March 2015 with the undersigned Veterans Law Judge, and transcripts of those hearings have been associated with the electronic record.  

In June 2015, the Board reopened the claim of entitlement to service connection for a back disorder and remanded all issues on appeal for further development.

The Board is reopening the claims of entitlement to service connection for neck and bilateral knee disorders.

All service connection and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2009 rating decision denied the reopening of claims of entitlement to service connection for neck and bilateral knee disorders.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of that rating decision.

2.  Some of the evidence received since November 2009, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a neck disorder.

3.  Some of the evidence received since November 2009, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a left knee disorder.

4.  Some of the evidence received since November 2009, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a right knee disorder.


CONCLUSIONS OF LAW

1.  The November 2009 rating decision, which denied the reopening of the Veteran's claim of entitlement to service connection for neck and left knee disorders, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2.  The evidence received since the November 2009 rating decision is new and material, and the claim of entitlement to service connection for a neck disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The evidence received since the November 2009 rating decision is new and material, and the claim of entitlement to service connection for a left knee disorder is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

4.  The evidence received since the November 2009 rating decision is new and material, and the claim of entitlement to service connection for a right knee disorder is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material claims

Governing law and regulations

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Analysis

Neck disorder

In the November 2009 rating decision, a RO denied the reopening of the claim of entitlement to service connection for a neck disorder based on the determination that the Veteran did not have a current disability.  

The Veteran did not submit a notice of disagreement with the November 2009 rating decision.  No new and material evidence was received by VA within one year of the issuance of the November 2009 rating decision.  As such, the November 2009 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final November 2009 RO decision, the RO has received Social Security Administration records that show the Veteran underwent a physical examination in July 2009.  At that examination, the Veteran had full range of motion throughout the cervical spine but with pain.  A cervical spine disorder was not diagnosed.  An October 2007 private treatment record reflects that the Veteran had a significant amount of left shoulder pain.  The doctor and physician assistant noted that this finding was highly suspicious for left shoulder pathology or neck pathology.  The Board finds this evidence suggesting a possible current neck disorder would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for a neck disorder.  See Shade, 24 Vet. App. 110.

Left knee disorder

In the November 2009 rating decision, a RO denied the reopening of the claim of entitlement to service connection for a left knee disorder based on the determination that the Veteran's left knee disorder was not related to active service.  

The Veteran did not submit a notice of disagreement with the November 2009 rating decision.  No new and material evidence was received by VA within one year of the issuance of the November 2009 rating decision.  As such, the November 2009 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond, 659 F.3d at 1367-68.

Since the final November 2009 RO decision, the Veteran underwent a VA examination in November 2011.  At that examination, the Veteran reported that he had an in-service left knee injury.  He also testified about that injury at the June 2013 hearing.  The Board finds this evidence suggesting the preexisting residuals of a left knee meniscectomy was aggravated during service would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disorder.  See Shade, 24 Vet. App. 110.

Right knee disorder

In the November 2009 rating decision, a RO denied the reopening of the claim of entitlement to service connection for a right knee disorder based on the determination that the Veteran's right knee disorder was not related to active service.  

The Veteran did not submit a notice of disagreement with the November 2009 rating decision.  No new and material evidence was received by VA within one year of the issuance of the November 2009 rating decision.  As such, the November 2009 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond, 659 F.3d at 1367-68.

Since the final November 2009 RO decision, the Veteran underwent a VA examination in November 2011.  At that examination, the examiner noted the date of diagnosis for the degenerative joint disease of the right knee was 1974 "per the Veteran."  The Board finds this evidence suggesting a medical nexus would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disorder.  See Shade, 24 Vet. App. 110.





ORDER

New and material evidence has been received to reopen a claim of service connection for a neck disorder.

New and material evidence has been received to reopen a claim of service connection for a left knee disorder.

New and material evidence has been received to reopen a claim of service connection for a right knee disorder.


REMAND

In his March 2011 claim regarding the back, neck, and knees, the Veteran reported that he has been treated at the Salisbury VA Medical Center.  The RO should obtain those records.  These records are also potentially relevant to the right ankle claim.

A VA examination is necessary to determine whether the disorders involving headaches, neck, back, left knee, and legs are related to active service.  

As the Veteran is claiming that his psychiatric disorder is secondary to a service-connected disability, the issue of entitlement to service connection for an acquired psychiatric disorder is inextricably intertwined with the service connection claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Similarly, the TDIU issue is inextricably intertwined with the service connection claims.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records from the Salisbury VA Medical Center.

2.  After the development in 1 is completed, schedule the Veteran for an examination(s) to determine the nature and extent of his headache, neck, back, left knee, and leg disorders.  The claims folder is to be made available to the examiner(s) to review.  The examiner(s) is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any headache, neck, back, left knee, and leg disorders.  The examiner should comment on any neurological disorders in the legs. 

a)  For any current headache disorder, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) that the disorder is related to active service, to include an in-service head injury from a fall.  

b)  For any current neck disorder, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) that the current disorder is related to active service, to include an in-service neck injuries from a motor vehicle accident and a fall.

c)  The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) that the residuals of a left knee meniscectomy underwent an increase in severity during active duty.  

d)  If it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) that the Veteran's residuals of a left knee meniscectomy underwent an increase in severity during active duty, the examiner should opine on whether it is undebatable that the increase in severity during service was due to the natural progress of the residuals of a left knee meniscectomy.

e)  The examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) that the current left total knee arthroplasty is otherwise related to active service, to include an in-service left knee injury.

f)  For any current back disorder, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) that the current disorder is related to active service, to include an in-service back injury from a fall.

g)  For any disorder involving the legs that is separate from the bilateral knee disorders and right ankle disorder, to include any neurological disorder, the examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) any current leg disorder was (1) caused by or (2) aggravated by a back disorder.

If the medical provider finds that a current leg disorder was aggravated by a back disorder, then the examiner should quantify the degree of aggravation.

A complete rationale for any opinion offered must be provided.

3.  After completing the above action, the AOJ should readjudicate the Veteran's claims and, if applicable, undertake any additional development on the TDIU claim.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case  and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


